United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 03-1034
                                  ___________

David L. Yocom,                      *
                                     *
            Appellant,               *
                                     *
       v.                            * Appeal from the United States
                                     * District Court for the
Human Services Center, Doctors,      * District of South Dakota.
Staff and Administrators,            *
                                     *    [UNPUBLISHED]
            Appellee.                *
                                ___________

                         Submitted: June 6, 2003
                             Filed: June 9, 2003
                                  ___________

Before WOLLMAN, FAGG, and HANSEN, Circuit Judges.
                          ___________

PER CURIAM.

       David Yocom appeals from the district court’s1 adverse grant of summary
judgment in his civil action. Upon de novo review, we conclude that dismissal of
Yocom’s complaint, as time-barred, was proper for the reasons explained by the
district court.



      1
       The Honorable John E. Simko, United States Magistrate Judge for the District
of South Dakota, to whom the case was referred for final disposition by consent of
the parties pursuant to 28 U.S.C. § 636(c).
Accordingly, we affirm the judgment of the district court. See 8th Cir. R. 47B.

A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                  -2-